Title: Council of War, 29 August 1776
From: Council of War
To: 

 

[Long Island, 29 August 1776]

At a Council of War held at Long Island, Augt 29. 1776. Present His Excellency, The Comander in Cheif[.] Majors General Putnam[,] Spencer. Brigrs Genls Mifflin[,] McDougall[,] Parsons[,] Scott[,] Wadsworth[,] Fellows.
It was submitted to the consideration of the Council whether under all circumstances It would not be Eligable to Leave Long Island & Its Dependencies & remove the Army to New York—Unanimously agreed in the Affirmative for the following reasons.
1st Because Our advanced party had met with a defeat & the Wood was lost where we expected to make a principal Stand.
2d The great Loss sustained in the death or Captivity of Several valuable Officers and their Battallions or a Large part of them had occasioned great confusion and discouragement among the Troops.
3d The Heavy rains which fell Two days & Nights with but Little Intermission had Injured the Arms & Spoiled a great part of the Ammunition, and the Soldiery being without Cover & Obliged to lay in the Lines were worn out and It was to be feared would not be retained in them by any Order.
4 From the Time the Enemy moved from Flatbush, Several large Ships had attempted to get up as supposed into the East River to cut off our Communication, by which the whole Army would have been destroyed, But the Wind being N.E. could not affect It.
5th Upon consulting with persons of knowledge of the Harbour they were of Opinion that Small Ships might come between Long Island & Governors Island where there are no Obstructions and which would cut off the communication effectually, and who were also of Opinion the Hulks sunk between Governors Island & the City of New York were no sufficient Security for Obstructing that passage.
6. Through our Lines were fortified with some strong Redoubts, yet a Great part of them were weak being only abbattied with Brush and affording no strong cover, so that there was reason to apprehend they might be forced, which would have put

our Troops in confusion & havg no retreat, they must have been cut to peices or made prisoners.
7. The Divided state of the Troops rendered our defence very precarious, and the duty of defending long and extensive Lines at so many different places without proper conveniences & cover so very fatiguing that the Troops had become despirited by their Incessant duty and watching.
8 Because the Enemy had sent several Ships of War, into the sound, to a place called flushing bay, and from the information recieved that a part of their troops were moving across Long Island, that way, there was reason to apprehend, they meant to pass overland, & form an encampment above Kings bridge, in order to cut off & prevent all communication between our army, & the country beyond them or to get in our rear.
